Citation Nr: 1100479	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, manic depressive disorder 
and major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, reopened the 
issue of entitlement to service connection for acquired 
psychiatric disorder to include bipolar disorder and manic 
depressive disorder and denied the claim.  While the November 
2007 rating decision adjudicated other issues, the Veteran only 
initiated an appeal of the acquired psychiatric disorder issue.  

The Veteran failed to appear at a hearing before the Board at the 
Board's offices scheduled for July 15, 2010.  A March 2010 letter 
provided notice that the Veteran had been scheduled for a hearing 
at the Board in July 2010.  He failed without explanation to 
appear for the hearing; therefore, the request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Court has held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (claim for benefits based on PTSD encompassed 
benefits based on other psychiatric disabilities).  Therefore, 
the Board construes the Veteran's claim for service connection 
for bipolar disorder and major depression as encompassing 
entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder, manic depressive 
disorder and major depression, regardless of the precise 
diagnosis. 

The issue of service connection for manic depressive disorder was 
originally denied in a November 1998 rating decision which was 
confirmed by the RO in December 1998.  The December 1998 decision 
was unappealed.  A June 2004 rating decision denied entitlement 
to service connection for bipolar disorder, also claimed as manic 
depressive disorder, on the basis that new and material evidence 
had not been submitted.  This decision was also unappealed and 
became final.  

Ordinarily, new and material evidence would be required to reopen 
this claim.   
38 U.S.C.A. § 5108 (West 2002); See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).  
However, in April 2007, the RO received relevant service 
treatment records that existed at the time of the last final 
denial.  Under the provisions of 38 C.F.R. § 3.156(c), when VA 
receives relevant service department records that existed at the 
time of a prior final decision, VA will reconsider the prior 
decision without the need for new and material evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran was provided a VA examination in October 2007, where 
bipolar disorder, depressed type, chronic, severe, was diagnosed.  
However, the VA examiner failed to provide an etiology opinion as 
requested by the RO.  Such an opinion is necessary, because the 
service treatment records document that the Veteran was 
hospitalized during service and given a diagnosis of major 
depressive disorder.  The in-service hospital report shows that 
the disability was found to have existed prior to service, but no 
history of pre-existing psychiatric disability was reported.  The 
earliest post service treatment record is dated in January 1995 
and reports a 15 year history of mood swings.  An opinion is 
needed to determine whether the current psychiatric disability 
began in service.

Where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 
(2010).  Where the Board makes a decision based on an examination 
report which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination.'"  Goss v. 
Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
psychiatric examination.  The examiner should 
review the claims folder and note such review 
in the examination report or in an addendum.

The examiner should provide an opinion as to 
whether any currently diagnosed psychiatric 
disability, including bipolar disorder, manic 
depressive disorder or  major depressive 
disorder, at least as likely as not (e.g., a 
50 percent or greater probability) had its 
onset in service or is the result of a 
disease or injury in service.

The examiner should specifically comment on 
the service treatment records showing in-
patient psychiatric treatment from December 
1985 to January 1986 and the January 1995 
report of a 15 year history of mood swings.  

If substance abuse played any role in the 
development of a current acquired psychiatric 
disability, the examiner should opine as to 
whether the substance abuse was primarily to 
self treat the psychiatric disability; or in 
the alternative, whether it caused the 
psychiatric disability.

The examiner must also consider the Veteran's 
reports of his history and symptoms.  

The examiner should provide a rationale for 
all opinions that takes into account the 
Veteran's reports.  If an opinion cannot be 
provided without resort to speculation, the 
examiner must provide a rational why this is 
so, and must state whether there is any 
additional information that would permit the 
necessary opinion to be provided.

3.  The agency of original jurisdiction (AOJ) 
should review the examination report to 
ensure that it contains the opinion and 
rationale requested in this remand.

4.  If the benefits sought on appeal remain 
denied, the AOJ should issue a supplemental 
statement of the case, before the claims file 
is returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


